 



EXHIBIT 10.105
AMENDMENT TO SECURED CONVERTIBLE NOTE
               This Amendment to the Secured Convertible Note (the “Note”),
dated as of October 23, 2006, executed by Sedona Corporation (the “Maker”)
payable to the order of David R. Vey (the “Holder”), in the principal amount of
TWO MILLION SIX HUNDRED NINETY-ONE THOUSAND TWO HUNDRED SIXTY-THREE DOLLARS and
36/100 CENTS ($2,691,263.36), is entered into as of March 6, 2008.

    Whereas, the Note was originally due to mature on October 23, 2008
(the “Maturity Date”); and       Whereas, Maker has made no payments under the
Note to date; and       Whereas, Maker and the Holder desire to further extend
the Maturity Date;       Now Therefore, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
amend the Note as follows:

  1.   The Maturity Date of the Note shall be further extended until January 1,
2009.
    2.   To effectuate the foregoing:         Section 1 (d) of the Note shall be
replaced in its entirety by the following:

      “The term “Maturity” shall mean the date on which this Note shall be due
and payable in full, which date shall be January 1, 2009.”

      Section 2 of the Note shall be replaced in its entirety by the following:

           “Payment Terms. This Loan shall be effective commencing on the
effective date and continuing until Maturity. The Maker shall be obligated to
make one payment of all outstanding principal and interest due thereon at
Maturity, unless theretofore converted. Unless otherwise designated in writing,
mailed or delivered to Maker, the place for payment of the indebtedness
evidenced by this Note shall be the Holder’s principal address as noted above.
Payments received on this Note shall be applied first to accrued interest, and
the balance to principal.”

  3.   Capitalized terms not defined herein shall have the meanings ascribed to
them in the Note.

 



--------------------------------------------------------------------------------



 



  4.   Except as amended by this Amendment, the Note shall remain in full force
and effect, enforceable in accordance with its terms and Maker hereby reaffirms
and acknowledges all of its obligations thereunder.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                              David R. Vey                   Sedona Corporation
                By:   Marco Emrich, President    

-2-